OPINION of the Court, by
Judge Bibb
— The declaration is on a covenant for payment of a sum in beef cattle or pork, without any day appointed for payment.
The only assignment of error which requires a decision is, “ that the demand stated is unreasonable, being made the day after the date of the covenant; to deliver instanter, when the property to be delivered, in its nature, would require a longer time.” The demand is stated to have been made at the house of the covenantor, and on a day certain ; it is not a demand to pay “ instanter,” but to pay according to the covenant: if the cove-nantor had assigned to the covenantee a sufficient reason for not paying then, or had asked or appointed another day, which the covenantee had refused to accede to, and the case had so appeared in evidence, then the question of reasonable or unreasonable demand would occur. But this case stands upon a judgment by de*186fault: a demand and refusal is stated ; the time of the demand as stated was lawful; it does not appear to have been attended with any unreasonable circumstances. The court cannot give a longer day than the parties by their contract have agreed upon, expressly or by im* plication of law.-'Judgment affirmed.